Case 2:21-mj-Q0047-kjd Document 1 Filed 05/12/21 Page 1of1
AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

 

 

for the
District of Vermont
In the Matter of the Search of )
Briefly describe the pr to be searched
(Briefly dexcribe the property fo be search Case No.
Room 271 of the DoubleTree Hotel, located at 870 ) Ae «
Williston Road, South Burlington, Vermont ; } aie Ww a)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A, incorporated herein.

located in the District of Vermont , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B1, incorporated herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

om evidence of a crime;
Wf contraband, fruits of crime, or other items illegally possessed;

i property designed for use, intended for use, or used in committing a crime;
[1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 847(a) Knowingly and intentionally possessing with intent to distribute and distributing

cocaine base, a Schedule II controlled substance.

The application is based on these facts:
See attached affidavit, incorporated herein.
om Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

Frank Scalise, DEA TFO

Printed name and title

Ke TDol.

Judge ’s signature

) is requested

Sworn to before me and signed in my presence.

Date: 05/11/2021

Hon. Kevin J. Doyle, U.S. Magistrate Judge

City and state: South Burlington, Vermont
Printed name and title

 
